DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species A1 (figure 2) and Species B1 (figure 1) in the reply filed on February 24, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining all of the claims.  This is not found persuasive because Applicant’s argument is mere assertion.  Applicant provides no evidence.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fountain core is configured to pump water…by means of the hydraulic portion (110)” in line 3.  The claim recites no structure that performs the function of pumping.  The “fountain core” or the “hydraulic portion” is not limited to a pump.
Claim 1 recites the limitation "water" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a fountain” in line 6.  It is uncertain whether the term “fountain” refers to the water spay from the water spout or a physical element of the apparatus.  Claim 4 appears to support an interpretation where the fountain is the water spray, but claim 1, standing alone, can support either interpretation.
Claim 1 recites the limitation "the water" in 7.  There is insufficient antecedent basis for this limitation in the claim.  “[T]he water” recited in line 7 does not appear to be the same “water” recited in line 4 because the fountain device does not float in the water at the water inlet.
Claim 1 recites the limitation “the floating portion (200) is configured to form a core mounting hole (240)…when inflated” in lines 8-9.  The claim recites no structure that performs the function “when inflated.”  The claim recites no structure that is or can be inflated.  The functional recitation is not commensurate in scope with the structural recitation.
The term "low" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining The density limited by the claim is uncertain.
Claim 3 recites the limitation “during the formation” in line 1.  The claim appears to cross two statutory classes of invention.  It is uncertain whether the claim is directed to an apparatus (a fountain device) or a process (a method of forming).  Additionally, the claim lacks formation steps.
Claim 4 recites the limitation “a housing” in lines 2-3.  It appears to be a double inclusion of the “fountain core” because the specification discloses the housing as an element of the fountain core.
Claim 6 recites the limitation “a plurality of water spouts” in lines 1-2.  At least one spout appears to be a double inclusion of the “water spout” recited in claim 1.
Claim 6 recites “…adjacent in a radial direction…staggered…along a circumferential direction.”  It is uncertain how the water spouts can be adjacent in the radial direction and staggered in the circumferential direction.  Two spouts adjacent in the radial direction must be located on a common radius.  Those two spouts are then side by side in the circumferential direction.
In claim 9, the recitation “where” line 1 appears to be idiomatically incorrect.
Claim 11 recites the limitation “a low density fluid” in lines 2-3.  It appears to be a double inclusion of the “low density fluid” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (3,393,643).
Herman discloses a fountain device comprising:
a fountain core 1,19,23 including a hydraulic portion 1 and a power supply 19;
a water inlet 11;
a water spout 13;
a floating portion 25.
Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skluzacek et al. (7,427,036).
Skluzacek et al. disclose a fountain device comprising:
a fountain core 24,26,28 including a hydraulic portion 26,56 and a power supply 28,32;
a water inlet 64;
a water spout 84;
a floating portion 12;
at least one first lamp 110;
a housing 62;
a dynamically changing resultant force (rotation and counter rotation of the impeller/motor);
a light reflection part 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK